Citation Nr: 0410577	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen 
a claim for service connection for postoperative residuals of a 
right inguinal hernia.

2.  Whether new and material evidence has been presented to reopen 
a claim for service connection for bilateral varicocele.

3.  Entitlement to service connection for a skin disability.



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to August 1944.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the RO has developed for appellate consideration the 
issue of entitlement to service connection for removal of the 
testes, the veteran has made it clear that he is not alleging that 
his testes have been removed and is not seeking service connection 
for such a disability.

The veteran appears to be claiming that the October 1944 rating 
decision denying service connection for postoperative residuals of 
a right inguinal hernia and for bilateral varicocele was clearly 
and unmistakably erroneous.  This matter has not been addressed by 
the RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  Service connection for the postoperative residuals of a right 
inguinal hernia and for bilateral varicocele was denied by the RO 
in October 1944; the was notified of this decision and of his 
appellate rights by letter in November 1944, but he did not file a 
notice of disagreement to this decision within the following year.

3.  Evidence has not been presented or secured since the October 
1944 rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claims.

4.  A chronic skin disorder was not present in service, skin 
cancer was not manifested within one year of the veteran's 
discharge from service, and the veteran's current skin disability 
is not etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1944 RO rating decision 
which denied service connection for the postoperative residuals of 
a right inguinal hernia is not new and material, and the veteran's 
claim has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  Evidence received since the October 1944 RO rating decision 
which denied service connection bilateral varicocele is not new 
and material, and the veteran's claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Skin disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of skin cancer during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)] and the regulations implementing it are 
applicable to the veteran's claim for service connection for skin 
disability.  The VCAA and some of the implementing regulations are 
applicable to the veteran's claims to reopen.

The Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing and 
the scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who attempts 
to reopen a previously denied claim. 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003)).

The rule is effective November 9, 2000, except the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  66 Fed. 
Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement the 
VCAA and do not provide any rights other than those provided by 
the VCAA.  The provisions implementing the VCAA are applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,629. It does not apply to 
the appellant's claim to reopen, which was received before that 
date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will provide 
to a claimant trying to reopen a finally decided claim, provide 
rights in addition to those provided by the VCAA. The authority to 
provide such additional assistance is provided by 38 U.S.C. § 
5103A(g), which provides that nothing in § 5103A shall be 
construed to preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers appropriate.  
Because VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a finally 
decided claim received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  They 
are not applicable to the appellant's claim to reopen, which was 
received long before that date.

Through the statement of the case, supplemental statements of the 
case, and various letters from the RO to the veteran, particularly 
by letters dated in March 2002 and February 2003, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claims, the information required from him to 
enable the RO to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and the 
evidence that he should submit.  Although the RO has not 
specifically requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or provide VA 
with the information and authorization necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects that the veteran's service medical and 
personnel records have been obtained, as have all pertinent post-
service medical records including the report of a VA examination 
shortly following his separation from active duty.  The report of 
this examination along with the other evidence of record is 
sufficient to decide these claims.  The veteran has not referenced 
the existence of any additional evidence pertinent to his claims 
that has not been associated with the claims folder. In sum, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the veteran's 
claims.  

Evidentiary Background

In May 1944, the veteran underwent a physical examination in 
connection with his entry into active duty.  The report of this 
examination indicates that his skin and genitourinary system were 
normal; however, he was noted to have a scar in his lower right 
quadrant.  

In June 1944, the veteran sought treatment for an adhesion of his 
right groin.  He complained of drawing pain in the groin at the 
area of an old hernia scar.  General examination was essentially 
negative and he was transferred to U.S. Naval Hospital in 
Jacksonville, Florida, in July 1944.  

Treatment records from the Jacksonville Naval Hospital indicate 
that the veteran had undergone a right inguinal hernia operation 
in 1938.  It was reported that the veteran began having pain in 
the scar that radiated into his right scrotum and testicle a few 
weeks following the operation.  It was noted that the veteran had 
reported this history at the time of his induction physical.  
Shortly following his induction, he began having more pain due to 
increased activity and his right testicle became swollen.  His 
symptoms continued; however, the swelling in his testicle had 
receded.  It was noted that the veteran had entered the Navy 
through the Selective Service and his motivation for the service 
was poor.  Physical examination was essentially negative with the 
exception for his healed right inguinal hernia scar.    

A subsequent record in August 1944 notes that the only positive 
finding was slight hyperesthesia in the region of the veteran's 
hernia scar.  When the veteran thought that he was to be returned 
to duty, he became agitated and cried.  It was felt that his 
complaints were aggravated and psychogenic in origin.  Therefore, 
he was transferred to the neuropsychiatric service for evaluation.  
The veteran reported that he was unable to work for several months 
prior to his enlistment and had been highly nervous since March 
1944.  He had many indefinite symptoms that were not substantiated 
by physical findings.  It was noted that he was unstable and poor 
service material.  His diagnosis was changed to "No Disease (Not 
adapted to Naval Service)."  A Board of Medical Survey felt that 
the veteran was unfit for service and it was recommended that he 
be discharged by reason of inaptitude.  The veteran was informed 
of the Board's findings and did not desire to submit a statement.  
Thereafter, the veteran was released from active duty.

Following his separation from active duty, the veteran underwent a 
VA examination in October 1944.  He continued to complain of pain 
in the right inguinal region which he attributed to his hernia 
scar.  He also reported that his right side and testicles would 
swell at times.  It was noted that he had no other complaints.  
Examination of his genitourinary system, including his testicles, 
was normal; however, he was noted to have small bilateral 
varicocele.  His skin was normal.  

Surgical examination revealed a well-healed postoperative scar 
over the right inguinal canal.  There was no evidence of infection 
or recurrence of the hernia.  The diagnosis was cicatrix, 
postoperative herniotomy, painful scar.  

During neuropsychiatric examination, the veteran complained of 
tenderness in the right groin.  His inguinal glands were palpable.  
The veteran reported periodic tenderness in his groin on the right 
side following his hernia surgery.  He was under the care of a 
physician for this condition prior to his entry into active 
service and informed the physician that conducted his induction 
examination of his prior history.  

In October 1944, the RO issued a rating action that denied service 
connection for the residuals of the veteran's herniotomy and 
bilateral varicocele.  The veteran was notified of this decision 
by letter dated in November 1944.  However, the evidence does not 
show that he appealed that decision.  

A June 2000 VA outpatient treatment record indicates that the 
veteran had a large reducible left inguinal hernia.  He decided 
not to get it repaired.  

In December 2000, the veteran submitted a claim to reopen.  He 
also claimed that he had a dermatological condition of the head, 
face, upper torso, arms, and hands that was related to service.  

In July 2001, he was noted to have bilateral reducible inguinal 
hernias.  At that time, he was also noted to have a 1 cm circular 
area of erythema on his left forearm.  Bilateral inguinal hernia 
was again noted during examination in January 2002, but the 
veteran did not desire surgery.  

In a statement received in March 2002, the veteran reported that 
his service medical records were incorrect.  While he reported to 
service physicians that he had a right inguinal hernia operation 
in 1938, he denied that pain began a few weeks following the 
operation.  He felt that his Navy doctors were trying to cover up 
an injury that he sustained in service and that they went to 
extremes to impugn his character and forced him to suffer 
indignities designed to lower his self-esteem.  He reported that 
his right testicle was almost non-existent with an easily 
distinguishable hard bulge.  

By rating action in August 2002, the RO determined that new and 
material evidence had not been submitted to reopen the veteran's 
previously disallowed claims of service connection for 
postoperative residuals of a herniotomy and bilateral varicocele.  
The RO also denied service connection for a skin condition.  

In an October 2002 statement, Dr. Robert H. Bunch, a private 
physician, noted that the veteran had a very large left inguinal 
hernia.  There was no evidence of a hernia on the right side.  The 
veteran's left testicle was "very mildly swollen" and the right 
testicle was normal for a person of his age.  

In December 2002, the veteran submitted a statement asserting that 
he sustained severely sun burned lips, face, forehead, arms, and 
hands, in June 1944.  He reported that he was treated for his 
condition by Navy personnel in Jacksonville, Florida.  Enclosed 
with this statement were private dermatological treatment records 
and pathology reports dated from 1993 to 2002 showing treatment 
for various skin conditions including basal cell carcinoma, 
intraepidermal carcinoma, inflamed seborrheic keratosis, sebaceous 
hyperplasia, actinic keratosis, and benign neoplasm over various 
parts of the veteran's body.   

In a statement received in May 2003, the veteran asserted that he 
was exposed to the "rays of hot summer sun" during boot camp.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal Circuit 
decision in Hodge.

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2003).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Claims to Reopen

Service connection for the postoperative residuals of a right 
inguinal hernia and for bilateral varicocele was denied by rating 
action in October 1944 on the basis that the presumption of 
soundness had been rebutted and neither disability was incurred or 
aggravated in service.  As noted above, the evidence of record at 
the time of the October 1944 rating decision included service 
medical records and the reports of VA examinations in October 
1944.  The veteran was notified of this decision in November 1944; 
however, he did not appeal.  

As set forth above, the evidence received since the denial of the 
veteran's claims in October 1944 includes private and VA medical 
records and various statements from the veteran linking his 
disabilities to his active service.  

None of the medical evidence added to the record since the prior 
denial documents the presence of a varicocele in service or 
thereafter.  While some of some of the medical evidence added to 
the record documents the presence of a right inguinal hernia more 
than 55 years following the veteran's discharge from service, none 
of it suggests that the current disability originated or worsened 
during or as a result of the veteran's military service.  
Therefore, none of the medical evidence added to the record is so 
significant that it must be considered to fairly decide the merits 
of either of the veteran's claims.

The veteran's current statements to the effect that his claimed 
disabilities were caused or worsened by service trauma are of no 
probative value since lay persons are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran's statements are not otherwise of such significance that 
they must be considered to fairly decide either claim.  

Accordingly, the Board concludes that new and material evidence 
has not been presented to reopen either claim.

Skin Disability

The veteran's service medical records are silent for any 
complaint, finding or diagnosis of a skin condition.  Similarly, 
his skin was noted to be normal during VA examination in October 
1944.  The first clinical evidence of any skin condition is 
contained in private medical records dated in January 1993, nearly 
50 years following the veteran's separation from active duty.  
These records include dermatopathological reports dated in January 
1993 which note that veteran had basal cell carcinoma on his chin.  
There is no evidence of any treatment for, or complaint of, a skin 
condition prior to that date, nor is there any medical evidence of 
a nexus between the veteran's current skin disability and his 
military service.

The evidence of a nexus between the veteran's claimed skin 
disability and his military service is limited to the veteran's 
own statements; however, as noted above, the veteran is not 
competent to provide such a nexus.  See Espiritu.

In light of these circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran claim for 
service connection for a skin disability.  


ORDER

New and material evidence not having been submitted, reopening of 
the claim of entitlement to service connection for the 
postoperative residuals of a right inguinal hernia is denied.

New and material evidence not having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
varicocele is denied.

Service connection for a skin disability is denied.  



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



